Title: From George Washington to Brigadier General William Smallwood, 19 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Sir
                        Head Quarters Valley Forge May 19th 1778
                    
                    I have received your favour of the 17th instant, inclosing the proceedings of a General Court Martial held by your order. The character you give of Jetson, makes him so atrocious, that I regret his trial and sentence are not more clear and regular. There could be no more proper object for an example; if it could be made with propriety, than the circumstances you mention designate this man to be. But the proceeding in this affair has not all that precision, authority and evidence; which are essential to affect life. The charge is laid in too general terms to be admitted either at a civil or military tribunal: The only part in which it is specific and definite is the firing on the continental troops, which, in itself, is no crime; but Depends upon the manner and circumstances of the fact, to make it so; of which there ought to be something descriptive in the charge. In those cases, where it is a crime, if the criminal is an inhabitant, we have no law, subjecting him to the jurisdiction of a court Martial; but he must be referred to the civil power, to be tried for treason. There is a resolve of Congress, empowering courts Martial to take cognizance of inhabitants who have any communication of Trade or intelligence with the enemy, or who serve them in the capacity of guides or pilots; but the operation of this law is limited to persons taken within thirty miles of Head Quarters; which prevents its application to the present case. There is another resolve copy of which I inclose, for the trial and punishment of Kidnappers. You mention the practice of Ki[d]napping as one of Jetson’s offences; if proper evidence can be adduced in support of it—and the commission has been since the date of the law, you may have him tried on that charge, which will effectually procure him his deserts; otherwise he  must of necessity be turned over to the civil power of the state, to which he belongs, which it is to be hoped will at least take proper precautions to prevent his doing further mischief.
                    It gives me real pain to dissent from any request the object of which is the relief of our suffering friends particularly those in captivity. But I donot think I can, consistent with the good of the service, allow the permission desired for sending flour into Philadelphia. An objection arises not only to the quantity, which is considerable, but to the precedent. If the indulgence should be granted in one instance, it could not without the imputation of partiality be refused in another; and to grant it in all would lead to a very extensive consequence, which I do not think myself at liberty to involve. At the present juncture also, while there is in all appearance an important change impending in the affairs and situation of the enemy, I think it would be less proper, than at another time.
                    I send you a permit for Mrs Flower and Mr Nichols.
                    Your’s of the 18th is also before me. I would not have you recall the detachment under Col: Pope; It is very usefully employed and it may perhaps be necessary for you to leave a party behind, for the purposes, that detachment is now answering. The scarcity of arms with us is so great, that I can at present afford no relief to your wants in this respect—I am employing every mean we have, to collect supplies—and shall furnish you as soon and as amply as possible. I am with great regard and esteem ⟨mutilated⟩.
                